 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 ROGER W. WENTHE
   Assistant United States Attorney
 4 Nevada Bar No. 8920
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Roger.Wenthe@usdoj.gov
   Attorneys for the United States
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10 UNITED STATES OF AMERICA,                      3:19-CV-099-RCJ-WGC

11                 Plaintiff,                     Order for Summons and Warrant of Arrest
                                                  in Rem for the Property and Notice
12                 v.

13 $25,000.00 in United States Currency,

14                 Defendant.

15          A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

16 the United States of America pursuant to Supplemental Rules for Admiralty or Maritime

17 Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

18 reviewed the Complaint, has found probable cause and that the United States has

19 possession of the defendant property; therefore, the clerk shall issue a Summons and

20 Warrant of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule G(3)(b).

21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that a Summons

22 and Warrant of Arrest in Rem for the Property issue against the $25,000.00 in United

23 States Currency (property);

24 / / /
 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 2   States seize, arrest, attach, take into custody, and retain the property;

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

 4   the action and the arrest be given by the United States on the United States= official internet

 5   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 6   P. Supp. Rule G(4)(a)(iv), which is reasonably calculated to notify potential claimants of

 7   this action;

 8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 9   the Complaint for Forfeiture In Rem, this Order, the Summons and Warrant of Arrest in

10   Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be personally

11   served or sent by certified mail, return receipt requested, and regular mail, which is

12   reasonably calculated to notify potential claimants of this action, to any person who

13   reasonably appears to be a potential claimant on facts known to the United States no later

14   than 60 days after the first day of publication;

15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

16   States shall file proof of publication and service with the Clerk of this Court;

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

18   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

19   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

20   property, that (a) identifies the specific interest in the property claimed, (b) identifies the

21   claimant and states the claimant=s interest in the property, and (c) is signed by the claimant

22   under penalty of perjury pursuant to 28 U.S.C. § 1746;

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person
24   or entity must file the verified claim with the Clerk of the above-entitled Court no later than
                                                     2
 1   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

 2   the first day of publication on the official internet government forfeiture site,

 3   www.forfeiture.gov;

 4            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 5   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

 6   Rule 12 with the Clerk of the Court, Lloyd D. George United States Courthouse, 333 Las

 7   Vegas Boulevard South, Las Vegas, NV 89101, no later than 21 days after filing the verified

 8   claim;

 9            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

10   or entity must serve a copy of the verified claim and the answer at the time of each filing on

11   Roger W. Wenthe, Assistant United States Attorney, 501 Las Vegas Boulevard South,

12   Suite 1100, Las Vegas, Nevada 89101.

13            Failure to file a verified claim and an answer within the prescribed times shall result

14   in a judgment of forfeiture by default.

15            DATED ___________________,
                     April 22, 2019.     2019.

16

17
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

                                                     3
